CONOVER, Judge,
dissenting.
I respectfully dissent. The majority here engages in an evidence-weighing exercise. We may not do so on appeal.
There is substantial evidence supporting the trial court's determination this child properly was transferred to Boys' School. We should not disturb that determination for all the usual reasons, but especially because of the sensitive area in which this case is postured. This is a juvenile matter where the best interests of the child are paramount. Substituting our judgment for that of the trial court is particularly inappropriate in this most delicate area. Judgment in such matters is most particularly for the field, not here from a cold record.
I would sustain the trial court.